This cause has been before the court before, wherein the equity of the bill was settled and upheld (206 Ala. 546,90 So. 307), and this appeal is from a final decree on the facts wherein the trial court held that the complainants were not entitled to relief, in effect, finding that they had not satisfactorily proven either material aspect of the bill. The evidence was ore tenus, and when this is the case the conclusion reached by the trial court is like unto the verdict of a jury, and will not be disturbed by this court unless contrary to the great weight of the evidence. Hackett v. Cash,196 Ala. 403, 72 So. 52. This rule applies to the trial of equity as well as law cases. Brassell v. Brassell, 205 Ala. 201,87 So. 347; Hodge v. Joy, 207 Ala. 198, 92 So. 171, and many cases there cited. One theory of the evidence fully supported the conclusion of the trial court, and we cannot say that the same was contrary to the great weight of the evidence.
The trial court not only found that the contract was not induced by fraud but that the respondent owned the land free from a constructive trust, and that said contract had been breached by the complainants and not the respondent, and, in effect, found *Page 472 
that respondent was not due the complainant anything; and, this being the case, there was no legal right shown which authorized the transfer of the cause to the law docket as provided by Acts of 1915, p. 830. We fail to discover the applicability of the case of Wilbourne v. Mann, 203 Ala. 26, 81 So. 816, cited by appellants' counsel.
The bill contained equity, and the chancery court, having assumed jurisdiction, does not act by piecemeal, but has the power and authority to adjust the rights and fix the status of the respective parties. Having found that respondent was the real owner of the land, and that complainants had breached the contract under which they had entered, and that their possessory right had terminated, the court had the right to restore the respondent's possession without the necessity of a cross-bill. Indeed, the court, on former appeal, stated that there was no necessity for the respondent's cross-bill. This is, of course, a different sort of case from a bill to quiet title under the statute by one in peaceable possession, and where the respondent seeks affirmative relief.
The decree of the circuit court is affirmed.
Affirmed.
SAYRE, GARDNER, and MILLER, JJ., concur.